Citation Nr: 1236140	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to restoration of a 70 percent rating for depression effective from September 1, 2010.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 1993 and from November 1995 to November 1998.

This matter comes to the Board of Veterans' Appeals (Board) from April 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2011, the Veteran withdrew his video hearing request. 

A review of the record on appeal reveals that in April 2010 the Veteran raised a claim for an increased rating for his left ankle disability and in February 2011 raised a claim for an increased rating for his depression.  However, neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The claims of service connection for a cervical spine disability, for a restoration of a 70 percent rating for depression, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability, diagnosed as degenerative joint disease, manifested itself to a compensable degree in the first post-service year.  


CONCLUSION OF LAW

A low back disability, diagnosed as degenerative disc disease, was incurred in military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

However, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability ratings and effective dates, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran claims that he injured his neck when he fell carrying his daughter shortly before his separation from one of his periods of active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  In addition, service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


As to service incurrence based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the record shows the Veteran was diagnosed with degenerative disc disease of the lumbosacral spine within the first post-service year following his separation from his second period of active duty.  Specifically, following the Veteran's November 21, 1998, separation from his second period of active duty, a November 15, 1999, treatment record from Central States Orthopedic Specialists reported that a magnetic resonance imaging evaluation (MRI) of the lumbosacral spine revealed, among other things, degenerative disc disease at L4-L5.  

As to whether the Veteran's degenerative disc disease manifested itself to a degree of 10 percent or more also within this first post-service year, the Board notes that disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  

As to degenerative disc disease of the lumbosacral spine, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Moreover, when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

With the above criteria in mind, the Board notes that the November 15, 1999, treatment record from Central States Orthopedic Specialists also reported that the Veteran complained of left sided back pain and on examination he was markedly tender to palpation at L4-L5.  It was thereafter reported that the range of motion of the lumbosacral spine was restricted with the Veteran only being able to forward flex till his fingertips almost reached his mid shins.

Therefore, the Board finds that when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) and DeLuca, supra, that the Veteran's functional losses equated to the criteria required for a 10 percent rating for his low back disability under Diagnostic Code 50003 because examination revealed objective evidence of lost lumbosacral spine motion and pain in addition to the MRI evidence of degenerative disc disease.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  

In summary, the record shows that the Veteran was both diagnosed with degenerative disc disease of the lumbosacral spine within the first post-service year following his separation from his second period of active duty and this degenerative disc disease of the lumbosacral spine manifested itself to a compensable degree in the first post-service year.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for this low back disability on a presumptive basis.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.307.  


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

As to the claim of service connection for a cervical spine disability, while VA treatment records report that the Veteran's had a cervical spine MRI in January 2009 whose results were electronically filed, a copy of that MRI report does not appear in the claims file.  Similarly, while January 2009 VA treatment records note that an earlier MRI from Saint Frances Hospital found at disc bulge at C2-C3, a copy of this MRI is also not found in the claims file.  Therefore, the Board finds that a remand to obtain these MRIs is required.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

As to the claim for a restoration of a 70 percent rating for depression, in June 2010 the Veteran filed a notice of disagreement as to the June 2010 rating decision that effectuated a reduced 50 percent rating for his depression effective from September 1, 2010.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  In a subsequent September 2010 statement of the case (SOC) the RO provided the Veteran with notice of the laws and regulations governing an increased rating claim and thereafter discussed why a rating greater than 50 percent was not warranted for his depression.  However, neither the September 2010 SOC or any other SOC ever provided the Veteran with notice of the laws and regulations governing restorations.  Therefore, the Board finds that a remand for a SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for a TDIU, the Board notes that this claim is inextricably intertwined with the Veteran's new claims for increased ratings for a left ankle disability and depression as well as the above claim for restoration of a 70 percent rating for depression.  Therefore, the Board must remand the claim for a TDIU for consideration after the RO finishes adjudication of these other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Lastly, the record shows that the Veteran receives ongoing treatment from the Tulsa VA Medical Center.  However, his post-March 2010 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell, supra. 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the complete report from the Veteran's January 2009 cervical spine MRI as well as his post-March 2010 treatment records from the Tulsa VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record the Veteran's cervical spine MRI from Saint Frances Hospital.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC should issue the Veteran a SOC as to his claim for a restoration of a 70 percent rating for depression.  If the Veteran thereafter files a timely substantive appeal as to this issue, it should be returned for review by the Board.

4.  After adjudicating all claims including service connection for a cervical spine disability, a left ankle disability, and depression, the RO should schedule the Veteran for an examination to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from obtaining or maintaining substantially gainful employment.  When offering this opinion, the examiner should not consider the effects of any non-service connected disabilities or the effects of age.  A complete rationale must be provided for any opinion offered.

5.  After undertaking the above development to the extent possible as well as after adjudicating the Veteran's claims for increased ratings for his left ankle disability and depression, the RO/AMC should thereafter readjudicate the claim of service connection for a cervical spine disability and for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and the SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received since the most recent SSOC, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


